DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 1/24/2022 and 2/1/2022 have been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a thermal control module” in claims 96, 106 and 118; and 
“a lysing module” in claims 100 and 110.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 22, 99, 102, 103, 105-107, 109, 112, 113, 115, 116 and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al.(US 2011/0312666) in view of Huang et al.(Microarrays).
With respect to claim 22, the reference of Azimi et al. discloses a device (10)(Figs. 1 and 4)  which includes: a housing (13); a reverse transcription module (114)(¶[0285]-[0286], [0327]) disposed within the housing and configured to receive a sample, the reverse transcription module including a first flow member (210)(Fig. 13)(¶[0277], [0304]-[0305]) and a first heater (154)( [0304]-[0305]), the first flow member (210) defining an reverse transcription flow path having an inlet portion configured to receive the sample (¶[0277], [0304]-[0305], [0327]) the first heater fixedly coupled to the first flow member such that the first heater and the reverse transcription flow path intersect at multiple locations (¶[0305]), the reverse transcription module configured to perform a reverse transcriptase reaction on the sample (¶[0327]); an amplification module (112) disposed within the housing and configured to receive an output from the reverse transcription module (¶[0277], [0304]-[0305]), the amplification module including a second flow
member (158) and a second heater (154), the second flow member defining an amplification volume, the second heater coupled to the second flow member, the amplification module configured amplify (¶[0277], [0304]-[0305]) the output from the reverse transcription module to 
	Claim 22 differs by reciting that i) the detection module includes a detection surface, being visible via a detection opening of the housing and the reagent is formulated to produce a visible signal when reacted with the target amplicon and that ii) the housing includes a sealed reagent container storing a reagent.
With respect to i), the reference of Azimi et al. discloses the use of a detection module (294)(110)(44) including a detection surface (110), the reference does not disclose that the detection surface is visible via a detection opening defined in the housing.
The reference of Huang et al. discloses that it is known in the art to optically interrogate a PCR microchip using an externally positioned optical detection system (Figs. 3 and 4B) wherein the microchip device includes a detection surface that is visible via a detection opening defined in the microchip housing.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with an optical window for the detection surface so that an external optical detection system can be used rather than an internal one for the known and expected result of allowing the optical detection system to be reused rather than thrown away with the chip device which would improve the economics of the system.
With respect to ii), the reference of Azimi et al. discloses that the detection module (110) includes reagents for indicating the presence of target amplicon in the sample by producing a 
The reference of Huang et al. discloses that it is known in the art to provide a detection area on a PCR cartridge device which includes a reagent container (Probe dyes) (Fig. 3) which is communicated with the PCR product and detection area of the cartridge.
In view of these teachings, it would have been obvious to one of ordinary skill in the art to employ SNP detection in the device of the primary reference of Azimi et al. for the known and expected result of providing an alternative means recognized in the art to achieve the same result, detect the products of the PCR reaction.
	With respect to claim 99, in the absence of further positively recited claim language, the reagents disclosed by the reference of Azimi et al. are considered to produce a visual signal that can last for 30 minutes.
	With respect to claim 102, in the absence of further positively recited structure, the device disclosed by Azimi et al. and discussed above with respect to claim 22 is considered to be structured to be only used once and is disposable.
	With respect to claim 103, the RT module includes a reagent chamber (58) containing the reagents required for RT-PCR (¶[0327]).
	With respect to claim 105, the RT flow path is a serpentine flow path intersecting the first heater at multiple locations (¶[0304]-[0305]).
	With respect to claim 106, the housing (13) includes a controller (34) implemented in at least a memory (38,40) or a processor (34) including a thermal control module (35,37).

Claim 22 differs by reciting that i) the detection module includes a detection surface, being visible via a detection opening of the housing and the reagent is formulated to produce a visible signal when reacted with the target amplicon and that ii) the housing includes a sealed reagent container storing a reagent.
Claim 107 differs by reciting that i) the detection module includes a detection surface, being visible via a detection opening of the housing and the reagent is formulated to produce a visible signal when reacted with the target amplicon and that ii) the housing includes a sealed reagent container storing a reagent.


The reference of Huang et al. discloses that it is known in the art to optically interrogate a PCR microchip using an externally positioned optical detection system (Figs. 3 and 4B) wherein the microchip device includes a detection surface that is visible via a detection opening defined in the microchip housing.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with an optical window for the detection surface so that an external optical detection system can be used rather than an internal one for the known and expected result of allowing the optical detection system to be reused rather than thrown away with the chip device which would improve the economics of the system.
With respect to ii), the reference of Azimi et al. discloses that the detection module (110) includes reagents for indicating the presence of target amplicon in the sample by producing a colorimetric signal (¶[304],[0315] and [0357]) and the reference of Azimi et al. discloses the use of sealed reagent containers (54, 56, 58 and 60), the reference fails to disclose a sealed reagent container with respect to the detection module.
The reference of Huang et al. discloses that it is known in the art to provide a detection area on a PCR cartridge device which includes a reagent container (Probe dyes) (Fig. 3) which is communicated with the PCR product and detection area of the cartridge.
In view of these teachings, it would have been obvious to one of ordinary skill in the art to employ SNP detection in the device of the primary reference of Azimi et al. for the known and 
With respect to claim 109, in the absence of further positively recited claim language, the reagents disclosed by the reference of Azimi et al. are considered to produce a visual signal that can last for 30 minutes.
With respect to claim 112, in the absence of further positively recited structure, the device disclosed by Azimi et al. and discussed above with respect to claim 107 is considered to be structured to be only used once and is disposable.
With respect to claim 113, the RT module includes a reagent chamber (58) containing the reagents required for RT-PCR (¶[0327]).
With respect to claims 115 and 116, the RT and/or PCR flow path is a serpentine flow path intersecting with three linear heaters at multiple locations (¶[0304]-[0305]).
With respect to claim 118, the housing (13) includes a controller (34) implemented in at least a memory (38,40) or a processor (34) including a thermal control module (35,37).

Claims 24, 96 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al.(US 2011/0312666) in view of Huang et al.(Microarrays) and Bird et al. (US 2011/0236990).
The combination of the references of Azimi et al. and Huang et al. has been discussed above with respect to claim 22.
	With respect to clam 24, while the reference of Azimi et al. discloses the use of sealed reagent containers (54, 56, 58 and 60), the reference fails to disclose a sealed reagent container with respect to the detection module.

	In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ SNP detection in the device of the primary reference of Azimi et al. for the known and expected result of providing an alternative means recognized in the art to achieve the same result, detect the products of the PCR reaction.
	Claim 24 further differs by reciting that the device includes a reagent actuator that moves from a first position to a second position and includes a locking shoulder for maintaining the actuator in the second position.
	The reference of Bird et al. discloses that it is known in the art to providing a PCR cartridge with a reagent actuator (11214)(plunger) that can include springs (11215) and/or locking shoulders/tab (¶[0408]) for maintaining the plunger in a fixed position between a non-actuated (first position) and an actuated position (second position).
	With respect to claim 96, while the structure resulting from the combination of references as discussed above includes a controller (34) within the housing (13); a power source (12) and a reagent actuator (see discussion of claim 24 above), the reference is silent with respect to the claimed relationship between the actuator and power source.  However, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to optimize the design of the system such that it is only drawing current during use.  As a result, linking the sample/reagent introduction to the power switch would have been well within the purview of one having ordinary skill in the art to optimize the use of power.
.
 
Claims 29, 47, 95, 99, 104, 109 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al.(US 2011/0312666) in view of DeJohn et al.(US 2014/0045191).
The reference of Azimi et al. has been discussed above with respect to claims 22 and 107.
With respect to claims 29 and 95, while the reference of Azimi et al. discloses connection of housing (13) with a power source (12), claim 29 differs by reciting that the power source is disposed within the housing and has a capacity of less than about 12mAh and claim 95 requires that the device can operate without any external instrument.
The reference of DeJohn et al. discloses that it is known in the art to provide a nucleic acid detection device with a housing (10B) that includes a power source (9v battery) (¶[0091]-[0092]) having a capacity of less than 1200mAh.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to modify the device of the primary reference to be employed with a self-container housing with its own power source for the known and expected result of allowing the device to operate in the absence of a cell phone device or other external control devices (without any external instrument).
With respect to claims 47, 104 and 114, while the reference of Azimi et al. discloses the use of reagents within the device as discussed above with respect to claims 22 and 103, the reference is silent with respect to the use of lyophilized RT reagents.
The reference of DeJohn et al. discloses that it is known in the art to provide the amplification reagents within a POC detection device with lyophilized reagents (¶[0041]).

 With respect to claims 99 and 109, it the detection reagents of the reference of Azimi et al. are not considered to meet the limitations of claims 99 and 109, the reference of DeJohn et al. discloses that it is known in the art to employ a colorimetric detection strip in a nucleic acid detection device (¶[0058]).  
In view of this disclosure and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a colorimetric test strip as suggested by the reference of DeJohn et al. while optimizing the detecting results by determining the optimal reagents to employ based on the specifics of the nucleic acids to be detected.

Claims 100, 101, 110 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al.(US 2011/0312666) in view of Bird et al. (US 2011/0236990).
The reference of Azimi et al. has been discussed above with respect to claims 22 and 107.
With respect to claims 100 and 110, while the reference of Azimi et al. discloses sample module (288) within the device that includes an inlet port (68), an outlet port (128); a lysing module (290)(130); and a sample actuator (118), the reference does not disclose the use of a sample actuator that is moved from a first position to a second position and remains locked in the second position.

In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ an actuator device as suggested by the reference of Bird et al. in the system of the primary reference for the known and expected result of employing an alternative means in the art to move the sample and/or reagents within the device.  The reference of Bird et al. discloses the actuator (11214)(plunger) that can include springs (11215) and/or locking shoulders/tab (¶[0408]) for maintaining the plunger in a fixed position between a non-actuated (first position) and an actuated position (second position). 
With respect to claims 101 and 111, the actuator suggested by the reference of Bird et al. and discussed above with respect to claims 100 and 110 is a non-electric actuator configured to move irreversibly from the first position to the second position.

Claim 117 is rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al.(US 2011/0312666) in view of Huang et al.(Microarrays) and Bird et al. (US 2011/0236990) taken further in view of DeJohn et al.(US 2014/0045191).
The reference of Azimi et al. has been discussed above with respect to claim 107.
The combination of the references of Azimi et al. and Huang et al. has been discussed above with respect to claims 22.
With respect to claim 117, while the structure resulting from the combination of references as discussed above includes a controller (34) within the housing (13); a power source 
With respect to the limitation that the power source is within the housing, the reference of DeJohn et al. discloses that it is known in the art to provide a nucleic acid detection device with a housing (10B) that includes a power source (9v battery) (¶[0091]-[0092]) having a capacity of less than 1200mAh.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to modify the device of the primary reference to be employed with a self-container housing with its own power source for the known and expected result of allowing the device to operate in the absence of a cell phone device or other external control devices (without any external instrument).

Terminal Disclaimer
The terminal disclaimer filed on 1/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,623,415 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Claim Interpretation-35 USC 112(f)
As indicated previously, the claim elements “a thermal control module” in claims 96, 106 and 118; and “a lysing module” in claims 100 and 110 are considered to invoke 35 USC 112(f) despite the absence of the use of the placeholder “means”.  The term “module” is considered a generic place holder in the claim when the claim language is devoid of any other structure and/or the generic place holder does not include a structure modifier.  The modules discussed above do not include any positively recited structure in the claim and therefore are considered to invoke 35 USC 112(f).  Note that the “detection module” is not longer considered to invoke 35 USC 112(f) since it now includes a structure of a detection surface.

Claim Rejections- 35 USC 112(b)
The rejections of claims 96, 105, 106 and 115-118 under 35 USC 112(b) have been withdrawn in view of the amendments to the claims and related comments on page 10 of the response dated 1/24/2022.

Claim Rejections- 35 USC 102
The rejection of the claims under 35 USC 102 over the reference of Azimi et al.(US 2011/0312666) has been withdrawn in view of the amendments to the claims and related comments on pages 10-12 of the response dated 1/24/2022.

Claim Rejections- 35 USC 103
The rejections of the claims under 35 USC 103 over the reference of Azimi et al. (US 2011/0312666) in view of the additional references, especially the references of Huang et al. (Microarrays) and/or Bird et al. (US 2011/0236990) have been maintained.  It is noted that the 

The rejection of the claims under 35 USC 103 over the reference of Andreyev et al.(US 2016/0186240) has been withdrawn in view of the prior art exception under 35 USC 102(b)(2)(C) made by Applicants on page 13 of the response dated 1/24/2022.

Double Patenting
The obviousness-type double patenting rejection of record has been withdrawn in view of the terminal disclaimer filed 1/24/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB